986 F.2d 1413
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas A. CRUMP, Plaintiff-Appellant,v.U.S. DEPARTMENT OF HEALTH & HUMAN SERVICES;  EnvironmentalProtection Agency;  United States Congress;  OccupationalSafety & Health Administration;  The General Assembly,Virginia;  President of the United States;  Governor ofVirginia;  Food & Drug Administration, Defendants-Appellees.
No. 92-2282.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  February 16, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CA-92-336)
Thomas A. Crump, Appellant Pro Se.
Robert William Jaspen, Office of the United States Attorney, Richmond, Virginia; William Mark Dunn, Assistant Attorney General, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Thomas A. Crump appeals from the district court's orders dismissing all the Defendants from the action, pursuant to the doctrine of sovereign immunity and for failure to state a claim for relief.  Our review of the record and the district court's opinions disclose that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Crump v. HHS, No. CA-92-336 (E.D. Va.  Aug. 11, 1992;  Oct. 9, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED